El Juez Asociado Señor Belaval
emitió la opinión del Tribunal.
Se trata de otro accidente de muerte ocasionada por un rayo que electrocutó al obrero Manuel López Cordero. La única diferencia entre este caso y el caso de Candelaria v. Comisión Industrial, 85 D.P.R. 20 (1962), resuelto en esta misma fecha, es que en el presente caso, el obrero se encon-traba dentro de una casa, situada cerca de la finca de su patrono, pagándole a los obreros de dicho patrono cuando fue alcanzado por el rayo.
La Comisión Industrial de Puerto Rico resolvió, revo-cando la determinación. del Administrador del Fondo del Seguro del Estado, que el accidente ocurrió mientras el occiso realizaba un acto o función, inherente a su trabajo, en el *26curso del mismo y resultaba compensable. En su recurso de revisión ante nos, el Administrador alega que no se alegó ni probó que el occiso, por razón de su trabajo, estuviera expuesto al riesgo de ser alcanzado por un rayo en mayor grado que los demás miembros de la comunidad.
El acto de trabajo — pagarle a los obreros de su patrono— resultaba inherente a sus funciones como capataz y se desa-rrolló en el curso ordinario de dichas funciones. De acuerdo con la doctrina que hemos sentado en el caso de Candelaria, esto es suficiente para hacer el caso compensable. Es in-dudable que la exposición al riesgo guarda causalidad directa con el acto de trabajo, independiente del mayor o menor riesgo a que quedaran expuestos los otros miembros de la comunidad.

Debe confirmarse la resolución objeto de este recurso.